  
 
IB 
One Hundred Eleventh Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the fifth day of January, two thousand and ten 
H. R. 5651 
 
AN ACT 
To designate the Federal building and United States courthouse located at 515 9th Street in Rapid City, South Dakota, as the Andrew W. Bogue Federal Building and United States Courthouse. 
 
 
1.Andrew W. Bogue Federal Building and United States Courthouse 
(a)DesignationThe Federal building and United States courthouse located at 515 9th Street in Rapid City, South Dakota, shall be known and designated as the Andrew W. Bogue Federal Building and United States Courthouse.  
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the Federal building and United States courthouse referred to in subsection (a) shall be deemed to be a reference to the Andrew W. Bogue Federal Building and United States Courthouse.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
